Citation Nr: 0429149	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  96-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a chronic disease 
or injury of the eyes, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic disease 
or injury of the lower back, to include as due to an 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from August 1989 to May 1990, and active military 
service from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

These matters were previously before the Board in February 
1999 and again in August 2003.  On those occasions, remands 
were ordered to accomplish further development.  

It is observed that, in a statement submitted at the time of 
his May 2004 hearing before the undersigned, the veteran 
indicated his desire to initiate a claim of entitlement to 
service connection for "lamellar cataracts bilateral 
secondary to compound myopis astigmatism due to Desert 
Storm."  In that same communication he also raised claims of 
entitlement to service connection for a heart condition, 
bilateral tinnitus and thick, distorted toenails.  
Furthermore, based on statements submitted by the veteran 
back in July 1995, service connection was also being sought 
for swollen hands, headaches, bleeding gums, hair loss, 
urination difficulty and various dermatological and 
neurological disorders.  It does not appear that these issues 
have ever been adjudicated.  Therefore, they are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the VA issued the veteran a letter dated 
in March 2001.  That correspondence discussed the types of 
evidence necessary to satisfy a claim of entitlement to 
service connection based on an undiagnosed illness.  However, 
that letter did not specify the disorders being claimed.  The 
March 2001 communication also failed to set forth the 
elements of a general service connection claim and did not 
apprise the veteran of what types of evidence he was to 
provide and what evidence, if any, that VA was to obtain on 
his behalf.  Due to these deficiencies, the notice provided 
in association with the claims on appeal fails to satisfy the 
VCAA and Quartuccio requirements.  

The Board also finds that additional development is required 
with respect to the veteran's hearing loss and low back 
claims.  Specifically, it is noted that VA examinations in 
November 1995 and October 2002 fail to address whether it is 
at least as likely as not that such disabilities were 
incurred in active service.  Because the causal relationship 
between the veteran's current disabilities and service are 
pivotal to the claim, additional commentary from the VA 
examiner is necessary prior to the adjudication of these 
issues.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  Request that the VA examiner who 
performed the October 2002 orthopedic 
evaluation of the veteran review that 
report, as well as the remainder of the 
claims file.  Following such review, the 
VA examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a chronic low 
back disability that was incurred in or 
aggravated by any period of active 
service, to include active duty for 
training from August 1989 to May 1990 as 
well as active service from November 1990 
to June 1991.  A clear rationale should 
accompany all opinions provided.  If the 
examiner who performed the October 2002 
VA examination is not available for 
comment, then another similarly qualified 
VA physician may respond in his place 
following a review of the claims file.  
In either case, if it is felt that 
additional examination is necessary, then 
such should be accomplished.  

3.  Request that the VA examiner who 
performed the October 2002 audiological 
evaluation of the veteran review that 
report, as well as the remainder of the 
claims file.  Following such review, the 
VA examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's hearing loss was 
incurred in or aggravated by any period 
of active service, to include active duty 
for training from August 1989 to May 1990 
as well as active service from November 
1990 to June 1991.  A clear rationale 
should accompany all opinions provided.  
If the examiner who performed the October 
2002 VA examination is not available for 
comment, then another similarly qualified 
VA physician may respond in his place 
following a review of the claims file.  
In either case, if it is felt that 
additional examination is necessary, then 
such should be accomplished.  

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




